Citation Nr: 0715328	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-42 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Eligibility for non-service-connected disability 
pension.

2.  Entitlement to service connection for left knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel



INTRODUCTION

The appellant had active duty for training from January 10, 
1967, through April 7, 1967.  This matter comes before the 
Board of Veterans' Appeals (BVA or Board) from a December 19, 
2002 rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in St. Petersburg, Florida, 
wherein the RO denied service connection for a left knee 
condition and addressed the appellant's non-service-connected 
disability pension ineligibility in its accompanying letter 
dated December 23, 2002.

The Board observes that the appellant is receiving Social 
Security Administration (SSA) benefits.  In this regard, the 
evidence of record shows that VA made efforts to obtain the 
appellant's SSA file. In a December 2002 response, the SSA 
clearly indicated that after an exhaustive search, they were 
unable to locate any records pertaining to the appellant. In 
the circumstances of this case, additional efforts to assist 
the appellant in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Having reviewed the entire record in this case, the Board 
finds that a remand is necessary to address service 
connection of the left knee condition and the appellant's 
eligibility for non-service-connected pension. 

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  As part of such assistance, the Secretary 
shall make reasonable efforts to obtain relevant records that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A 
(a)(1); (b)(1). 
 
The appellant served as a member of the United States Army 
Reserves in 1966 and 1967.  His records indicate active duty 
for training from January 10, 1967, to April 7, 1967.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  

The appellant is not a "veteran" because he served on 
active duty for training only, 38 C.F.R. §§ 3.1(d), 3.6, and 
is not entitled to the presumption of soundness at 
enlistment, 38 U.S.C.A. §§ 1111, 1131, 1137, or the 
presumption of service incurrence of certain chronic 
diseases, 38 U.S.C.A. §§ 1101, 1112, 1113, 1137.  See 
Paulson v. Brown, 7 Vet. App. 466 (1995).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  Section 101(24) 
defines the term "active, military, naval, or air service" 
as including "active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty." (Emphasis 
added.)  

The appellant has contended that he injured his left knee 
while playing football following his arrival in Fort Jackson, 
sometime between January 10, 1967 and January 13, 1967 and 
taken to a base hospital.  A review of the service medical 
records does not show any treatment or hospitalization 
records for those dates, however a February 8, 1967 record 
indicates a knee injury three weeks prior thereto.    
 
Furthermore, in the case of a claim for disability 
compensation, the assistance provided by the Secretary under 
subsection (a) shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A.  The appellant is diagnosed with a left 
knee condition and suffered from a left knee injury while in 
service, a remand is necessary for a medical opinion as to 
etiology of his left knee condition. See McLendon v. 
Nicholson,  20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete copies of the 
appellant's service medical records, 
specifically any clinical records of 
hospitalization or treatment records from 
U.S. Army Hospital, Fort Jackson, S.C. 
(admitted March 23, 1967), and associate 
them with the claims folder.  

2.  Schedule the appellant for a VA 
examination with an appropriately 
qualified examiner to determine the 
nature and etiology of his left knee 
condition.  The examiner should identify 
any current diagnoses and state whether 
it is at least as likely as not that such 
diagnoses are causally related to a knee 
injury during his active duty for 
training.  In so doing, the examiner is 
to assume that the February 8, 1967 in-
service treatment records referencing the 
Right knee actually indicates treatment 
for the Left knee.  Any opinions should 
be accompanied by a clear rationale 
consistent with the evidence of record.  
If the evidence of record is not 
sufficient to enable a response to this 
inquiry, the examiner should so state.  
The examination report should indicate 
that the claims file was reviewed in 
conjunction with this examination.  

4.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

